


Exhibit 10.79
AGREEMENT




This document witnesses the private agreement (the “Agreement”) by


GRAN TIERRA ENERGY PERU S.R.L. (hereinafter, “THE EMPLOYER”) with Unique Tax
Payer Registry – RUC No. 20513842377, with address for purposes herein at Jirón
Arias Araguez N° 250, Distrito de Miraflores, Provincia y Región Lima, a company
registered in entry No. 12538256 of the Public Registry of Lima duly represented
by its legal representative, Mónica María Teresa Del Águila Umeres De Rossi,
identified by National Identity Document No. 08814414 (hereinafter, “THE
EMPLOYER”), and Mr. Carlos Arturo Monges Reyes identified by National Identity
Document No. 07781022, domiciled at Domingo de la Presa N°127, Monterrico, Lima
(hereinafter, “THE EMPLOYEE”); pursuant to the following terms and conditions
(THE EMPLOYER and THE EMPLOYEE collectively referred to as the “Parties”):


FIRST: GRAN TIERRA ENERGY INC. on March 17, 2011 acquired PETROLIFERA PETROLEUM
DEL PERU S.A.C. As a result, both PETROLIFERA PETROLEUM DEL PERU S.A.C. and THE
EMPLOYER are affiliates and belong to the same corporate group.


At the time of the acquisition, THE EMPLOYEE was working for PETROLIFERA
PETROLEUM DEL PERU S.A.C. as the General Manager.


Parties agreed that THE EMPLOYEE would remain as the General Manager of
PETROLIFERA PETROLEUM DEL PERU S.A.C. but would also be appointed as the General
Manager of THE EMPLOYER as of October 1st, 2011.


SECOND: As a consequence of THE EMPLOYEE’s commencement with in THE EMPLOYER on
October 1st, 2011, he is legally entitled, from THE EMPLOYER, to S/. 2021.74
(which corresponds to 1/12 of his computable salary from THE EMPLOYER as Length
of Service Compensation - Compensación por Tiempo de Servicios - CTS) which was
deposited in November, and, S/. 12030, - which corresponds to 3/6 of his
computable salary from THE EMPLOYER, as Christmas legal bonus (Gratificación por
Navidad).




THIRD: Since both PETROLIFERA PETROLEUM DEL PERU S.A.C. and THE EMPLOYER belong
to the same corporate group and are affiliates, and THE EMPLOYEE’s commencement
with THE EMPLOYER was not intended reduce his compensation, by this Agreement
the Parties agree that, as an exceptional measure, that THE EMPLOYER will pay an
additional sum for THE EMPLOYEE’s November Length of Service Compensation
(Compensación por Tiempo de Servicios-CTS) and Christmas legal bonus, such that
THE EMPLOYEE receives the total aggregate amount of combined compensation from
GRAN TIERRA ENERGY PERU S.R.L. and PETROLIFERA PETROLEUM DEL PERU S.A.C. that
THE EMPLOYEE would have received had he

1



--------------------------------------------------------------------------------




remained solely employed by PETROLIFERA PETROLEUM DEL PERU S.A.C. Accordingly,
THE EMPLOYEE will earn 6/12 of his computable salary from THE EMPLOYER as CTS
and 6/6 of his computable salary from THE EMPLOYER as Christmas legal bonus.






FOURTH: In order to execute the agreement set forth in previous clause, parties
hereby agree to and declare the following:


•
THE EMPLOYER will deposit during December 2011 the sum of S/.9978.26, which
corresponds to the difference between the amount detailed in the Second and
Third Clauses, i.e., between the complete Length of Service Compensation
(Compensación por Tiempo de Servicios-CTS) that THE EMPLOYEE would have earned
and the fraction of CTS that he is legally entitled to. The deposit will be done
in THE EMPLOYEE’s corresponding CTS bank account.



•
THE EMPLOYER will pay during December 2011 the sum of S/.12030, which
corresponds to the difference between the amount detailed in Second and Third
Clauses, i.e., between the complete Christmas Legal Bonus (Gratificación por
Navidad) that THE EMPLOYEE would have earned and the fraction of Legal Bonus
that he is entitled to.



FIFTH: Furthermore, for the reasons detailed in the First Clause, the parties
agree that, in the event that THE EMPLOYER dismisses THE EMPLOYEE without cause
and THE EMPLOYEE has the legal right to severance, the following shall apply:


(a)
THE EMPLOYER will calculate THE EMPLOYEE’s legal severance considering October
1st, 2011 as THE EMPLOYEE’s commencement date with THE EMPLOYER. This amount
will be paid to THE EMPLOYEE according to legal requirements.





(b)
THE EMPLOYER will calculate a hypothetical severance as if THE EMPLOYEE had
continued his labour relationship with PETROLIFERA PETROLEUM DEL PERU S.A.C.
only. The rules to calculate this hypothetical severance will be those
applicable to Peruvian legal severance in the event of dismissal without cause,
but using as computable remuneration 60% of the monthly salary earned by THE
EMPLOYEE at PETROLIFERA PETROLEUM DEL PERU S.A.C. before October 1st, 2011.



(c)
In addition to the legal severance indicated in a), THE EMPLOYER will pay THE
EMPLOYEE the difference between sums indicated in a) and b) as a voluntary
severance.




2



--------------------------------------------------------------------------------




(d)
Income tax levied on the payment of the voluntary severance will be assumed by
THE EMPLOYEE.























SIXTH: For any matters not expressly covered by this Agreement, Peruvian labor
laws and the provisions in force of the Employment Agreement shall apply.




To signify their agreement herewith, both Parties execute this Agreement in two
copies each of the same tenor and validity in the city of Lima, on December
14th, 2011.










/s/ Monica Del Aguila           
THE EMPLOYER    








/s/ Carlos Monges                      
THE EMPLOYEE



3

